—Appeal from a decision of the Workers’ Compensation Board, filed June 2, 1993, which ruled that claimant’s discharge was not in retaliation for having filed a compensation claim.
Claimant suffered a compensable injury while working for the employer and subsequently did not report for work while she was convalescing. Testimony established that the employer was unable to contact claimant due to her failure to inform the employer of her new address. After receiving no answer from claimant to correspondence sent by the employer concerning her return to work, her employment was terminated. At the time of her termination, claimant was unable to perform her usual work duties. We find that these facts constitute substantial evidence to support the Board’s determination that there was no evidence of discrimination within the meaning of Workers’ Compensation Law § 120.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.